Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 1 of 38 PageID: 1
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 2 of 38 PageID: 2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 3 of 38 PageID: 3




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          NEWARK VICINAGE

ROGER C. GATES,                          )
                                         )
        Plaintiff,                       )
                                         )
                                         )
                                         )
v.                                       ) Civil Action No.
                                         )
DEMATIC CORPORATION and                  )
COUNTY OF PASSAIC,                       )
                                         )
        Defendants.                      )

                            NOTICE OF REMOVAL

       Defendant, Dematic Corporation (“Dematic”), removes this action to this

Court, pursuant to 28 U.S.C. § 1441(a) and (c), in support thereof, states as

follows:

       1.     On or about June 8, 2020, Plaintiff Roger C. Gates (“Gates”) filed his

Complaint for Declaratory Judgment in this civil action pending in the Superior

Court of Passaic County, New Jersey (“State Action”).

       2.     In accordance with 28 U.S.C. § 1446(a), a true and correct copy of the

Complaint and all documents received by Dematic accompany this Notice of

Removal, as Exhibit “1”.


20538459v1
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 4 of 38 PageID: 4




        3.     The Clerk of the Passaic County Superior Court issued the Summons

to Dematic on or about June 8, 2020.1

        4.     Dematic was served with the Summons and Complaint on or about

June 9, 2020.2

        5.     This Notice of Removal is filed in the United States District Court for

the District of New Jersey, within the time provided by law for removal of civil

actions to the United States District Court, pursuant to 28 U.S.C. § 1446.

        6.     At all times relevant to this action, Gates was a participant in the

Dematic Corporation Salaried Employees Health and Welfare Plan (“Plan”), which

is an employee welfare benefit plan governed by the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”).

        7.     Dematic is the Employer/Sponsor of the Plan, as those terms are

defined by ERISA.

        8.     The claims asserted against Dematic arise out of Gates’s participation

in the Plan.

        9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a).

        10.    This action is removable pursuant to 28 U.S.C. §§ 1331 and 1441.




1
    See Ex. 1, Summons and Complaint at 3.
2
    Id. at 2.
20538459v1                                 2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 5 of 38 PageID: 5




         11.   This Court has original jurisdiction of ERISA actions under 29 U.S.C.

§ 1132(a). This action is founded on claims or rights arising under the laws of the

United States in that it is based upon and requires the application of ERISA.3

         12.   Removal jurisdiction exists under 28 U.S.C. § 1441(a) and (c).

         13.   Dematic is entitled to remove this civil action pursuant to 28 U.S.C.

§§ 1331 and 1441.

         14.   Gates’s claim against Dematic is a separate and independent claim,

and removable under 28 U.S.C. § 1441(c); consequently, no other parties are

required to join in this Notice of Removal.

               BASIS FOR FEDERAL QUESTION JURISDICTION

         15.   Gates asserts claims against Dematic, which arise out of federal law.

As illustrated herein, Gates seeks to have the State Court determine his rights and

obligations under the Plan.

         16.   In the Complaint, Gates alleges that he was a participant in the Plan

and that he received benefits under the Plan as a result of a personal injury accident

on or about April 14, 2016 (“Accident”).4




3
    See 29 U.S.C. §§ 1132(a) and 1144(a).
4
    See Exhibit 1 at 5–6, Complaint at ¶¶ 1, 6, 7.
20538459v1                                  3
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 6 of 38 PageID: 6




         17.    In the Complaint, Gates alleges that Dematic has asserted a right of

reimbursement over the full amount of benefits paid on behalf of Gates as a result

of the Accident.5

         18.    In the Complaint, Gates asks that the State Court adjudicate the

parties’ respective rights and obligations under the Plan terms and ERISA.

Consequently, this Court has jurisdiction over this matter.

         19.    As illustrated herein, Gates’s claim for a declaratory judgment is

actually a claim for benefits under 29 U.S.C. § 1132(a)(1)(B) because he is seeking

a determination as to the Plan’s equitable right of reimbursement. Thus, Gates

seeks judicial review of his right to benefits under the Plan, and his claim should

be properly characterized as a claim for benefits under 29 U.S.C. § 1132(a)(1)(B).

         20.    Gates’s claims as to Dematic and the Plan derive entirely from the

rights and obligations set forth in the Plan, which is governed by ERISA, and, thus,

the Complaint states a claim for relief under federal law and this Court has original

jurisdiction over this case.

         21.    Gates’s claim is joined with other non-removable claims of the

remaining parties who are believed to be citizens of New Jersey and arise under

state law, and, thus, this notice of removal meets the procedural requirements of 28


5
    Id. at ¶¶ 8, 11.
20538459v1                                 4
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 7 of 38 PageID: 7




U.S.C. § 1441(c) and 29 U.S.C. § 1132(e), and the entire case may be removed to

this Court.

       22.    Pursuant to 28 U.S.C. § 1446(d), Dematic will promptly give written

notice of the removal of this action to all parties and will file a copy of this Notice

with the State Court. A copy of the Notice of Removal being filed in the State

Action is attached hereto as Exhibit “2”.

       WHEREFORE, Dematic removes this action from the Superior Court of

Passaic County, New Jersey, to the United States District Court for the District of

New Jersey, in accordance with 29 U.S.C. §§ 1441 and 1446.



Dated: July 8, 2020

                                        Respectfully submitted,

                                        POST & SCHELL, P.C.


                                        s/ Bryan M. Shay _________________
[LOCAL COUNSEL]                         Bryan Shay, Esq. (NJ 033382007)
                                        Four Penn Center
                                        1600 John F. Kennedy Blvd. – 13th Floor
                                        Philadelphia, PA 19103
                                        Telephone: (215) 587-1182
                                        Facsimile: (215) 320-4876
                                        E-Mail: bshay@postschell.com




20538459v1                                  5
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 8 of 38 PageID: 8




[LEAD COUNSEL]                         J. Matthew Stephens*
                                       J. Gordon Howard*
                                       RUSSELL, OLIVER & STEPHENS, PLC
                                       5178 Wheelis Drive
                                       Memphis, TN 38117
                                       Telephone: (901) 844-4449
                                       Facsimile: (901) 844-4435
                                       E-Mail: matts@roslawgroup.com
                                               gordonh@roslawgroup.com

                                       Attorneys for Defendant, Dematic
                                       Corporation.

* Application for admission Pro Hac Vice to be filed.




20538459v1                              6
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 9 of 38 PageID: 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 8, 2020, a true and exact copy of the foregoing
was served via U.S. mail, postage prepaid, upon the following:

Jeffrey M. Patti, Esq.
Patti & Patti, LLC
255 Woodport Road
Sparta, NJ 07871

                                        POST & SCHELL, P.C.


                                        s/ Bryan M. Shay _________________
                                        Bryan Shay, Esq. (NJ 033382007)
                                        Four Penn Center
                                        1600 John F. Kennedy Blvd. – 13th Floor
                                        Philadelphia, PA 19103
                                        Telephone: (215) 587-1182
                                        Facsimile: (215) 320-4876
                                        E-Mail: bshay@postschell.com




20538459v1
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 10 of 38 PageID: 10




           EXHIBIT 1 TO
        NOTICE OF REMOVAL

 State Court Pleadings Served on Defendant
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 11 of 38 PageID: 11

                                                                             Service of Process
                                                                             Transmittal
                                                                             06/09/2020
                                                                             CT Log Number 537764207
   TO:      Jeffrey Heinze, General Counsel
            Dematic Group Limited
            507 Plymouth Ave NE
            Grand Rapids, MI 49505-6029

   RE:      Process Served in New Jersey

   FOR:     Dematic Corp. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  ROGER C. GATES, Pltf. vs. DEMATIC CORPORATION and COUNTY OF PASSAIC, Dfts.
                                     Name discrepancy noted.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # PASL169620
   NATURE OF ACTION:                 Employee Litigation - Personal Injury
   ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, West Trenton, NJ
   DATE AND HOUR OF SERVICE:         By Process Server on 06/09/2020 at 14:43
   JURISDICTION SERVED :             New Jersey
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/09/2020, Expected Purge Date:
                                     06/14/2020

                                     Image SOP

                                     Email Notification, David M. Keller david.m.keller@dematic.com

                                     Email Notification, Telisa Ahn telisa.ahn@dematic.com

                                     Email Notification, Jeffrey Heinze jeffrey.heinze@dematic.com

                                     Email Notification, Twanda Turner-Hawkins twanda.turner-hawkins@dematic.com
                                     Email Notification, Georgette Borrego Dulworth georgette.dulworth@dematic.com

                                     Email Notification, CHEOMA SMITH cheoma.smith@dematic.com

   SIGNED:                           The Corporation Trust Company
   ADDRESS:                          208 South LaSalle Street
                                     Suite 814
                                     Chicago, IL 60604
   For Questions:                    866-331-2303
                                     CentralTeam1@wolterskluwer.com




                                                                             Page 1 of 1 / JR
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
         Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 12 of 38 PageID: 12

Attorney(s):                   Jeffrey M. Patti, Esq.
Law Firm:                      Patti & Patti, LLC
Address:                       255 Woodport Road
                               Sparta, NJ 07871

Telephone No.:                (973) 729-5040
Fax No.:                      (973) 729-4367
E-mail:                       jeffrey@pattiandpatti.com
Attorney(s) for Plaintiff(s): Roger Gates
Roger Gates                                                                            SUPERIOR COURT OF NEW JERSEY
                                                                                                                   LAW DIVISION
                                                                                                              PASSAIC COUNTY
                                                          Plaintiff(s)
                                     vs.
Dematic Corporation                                                       DOCKET NO. PAS-L-1696-20

                                                                                              CIVIL ACTION
                                                        Defendant(s)                      ^ummona
From the State of New Jersey
To the Defendant(s) Named Above:
         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a
wTittcn answer or motion and proof of sciwicc with the deputy clerk of the Superior Couit in the cuunty listed above within
35 days from the date you received this summons, not counting the date you received it. (A dii’ectory of the addresses of each
deputy clerk of the Superior Court is provided and available in the Civil Division Management Office in the county listed
above or online at http://www.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure,
then you must file your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Box 971, Ti’enton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed
Case Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion
when it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear
above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a
wi-itten answer or motion (with fee of $ 175.00                  and completed Case Information Statement) if you want the
court to hear your defense.
         If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you
for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or pai't of the judgment.
          If you cannot afford an attorney, you may call the Legal Seiwices Office in the county where you live or the Legal
Services of New Jersey statewide hotline at 1-888-LSNJ-LAW (576-5529). If you do not have an attorney and are not eligible
for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
with contact information for local Legal Services Offices and Lawyer Referral Seiwices is provided and available online at
http://www.judiciary.state.nj.us/prose/10153_deptyclerklawrefpdf

Dated: June 8, 2020                                                      Isl Michelle Smith

                                                                                                             Clerk of the Superior Court

Name of Defendant to be Seiwed: Dematic Corporation


Address of Defendant to be Served: c^o The Corporation Trust Company, 820 Bear Tavern Road, We^Trenton^NJ
 08628
31 - Summons - Law or Chancery Divisions                 Powered by                      Printed by ALL-STATE LEGAL®
Superior Court - Appendix XII-A - CN 10792
Rev. 9/4/12 Effective 9/4/12 PlO/12
                                                         HDTdoCS                         A Division of ALL-STATE International, Inc.
                                                                                         www.aslegal.com 800.222.0510      Page 1
         Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 13 of 38 PageID: 13
                                        Directory of Superior Court Deputy Clerk Offices
                                       County Lawyer Referral and Legal Services Offices
ATLANTIC COUNTY:                                GLOUCESTER COUNTY;                            OCEAN COUNTY:
Deputy Clerk of the Superior Court              Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court
Civil Division, Direct Filing                   Civil Case Management Office                  118 Washington Street, Room 121
1201 Bacharach Blvd., First Floor               Attn: Intake                                  P.O. Box 2191
Atlantic City, NJ 08401                         First Floor, Court House                      Toms River, NJ 08754-2191
LAWYER REFERRAL                                 1 North Broad Street                          LAWYER REFERRAL
(609) 345-3444                                  Woodbury, NJ 08096                            (732) 240-3666
LEGAL SERVICES                                  LAWYER REFERRAL                               LEGAL SERVICES
(609) 348-4200                                  (856) 848-4589                                (732) 341-2727
                                                LEGAL SERVICES
BERGEN COUNTY:                                  (856) 848-5360                                PASSAIC COUNTY:
Deputy Clerk of the Superior Court                                                            Deputy Clerk of the Superior Court
Civil Division, Room 115                        HUDSON COUNTY:                                Civil Division Court House
Justice Center, 10 Main Street                  Deputy Clerk of the Superior Court            77 Hamilton Street
Hackensack, NJ 07601                            Superior Court, Civil Records Dept.           Paterson, NJ 07505
LAWYER REFERRAL                                 Brennan Courthouse, First Floor               LAWYER REFERRAL
(201) 488-0044                                  583 Newark Avenue                             (973) 278-9223
LEGAL SERVICES                                  Jersey City, NJ 07306                         LEGAL SERVICES
(201) 487-2166                                  LAWYER REFERRAL                               (973) 523-2900
                                                (201) 798-2727
BURLINGTON COUNTY:                              LEGAL SERVICES                                SALEM COUNTY:
Deputy Clerk of the Superior Court              (201) 792-6363                                Deputy Clerk of the Superior Court
Central Processing Office                                                                     Attn: Civil Case Management Office
Attn: Judicial Intake                           HUNTERDON COUNTY:                             92 Market Street
First Floor, Court Facility                     Deputy Clerk of the Superior Court            Salem, NJ 08079
49 Rancocas Road                                Civil Division                                LAWYER REFERRAL
Mount Holly, NJ 08060                           65 Park Avenue                                (856) 935-5629
LAWYER REFERRAL                                 Flemington, NJ 08822                          LEGAL SERVICES
(609) 261-4862                                  LAWYER REFERRAL                               (856) 451-0003
LEGAL SERVICES                                  (908)735-2611
(800)496-4570                                   LEGAL SERVICES                               SOMERSET COUNTY:
                                                (908) 782-7979                               Deputy Clerk of the Superior Court
CAMDEN COUNTY:                                                                               Civil Division, P.O. Box 3000
Deputy Clerk of the Superior Court              MERCER COUNTY:                               40 North Bridge Street
Civil Processing Office                         Deputy Clerk of the Superior Court           Somerville, NJ 08876
First Floor, Hall of Justice                    Local Filing Office, Courthouse              LAWYER REFERRAL
101 South Fifth Street, Suite 150               175 South Broad Street, P.O. Box 8068        (908) 685-2323
Camden, NJ 08103                                Trenton, NJ 08650                            LEGAL SERVICES
LAWYER REFERRAL                                 LAWYER REFERRAL                              (908) 231-0840
(856) 964-4520                                  (609)585-6200
LEGAL SERVICES                                  LEGAL SERVICES                               SUSSEX COUNTY:
(856) 964-2010                                  (609) 695-6249                               Deputy Clerk of the Superior Court
                                                                                             Sussex County Judicial Center
CAPE MAY COUNTY:                                MIDDLESEX COUNTY:                            43-47 High Street
Deputy Clerk of the Superior Court              Deputy Clerk of the Superior Court           Newton, NJ 07860
9 North Main Street                             Middlesex Vicinage, Second Floor - Tower     LAWYER REFERRAL
Cape May Court House, NJ 08210                  56 Paterson Street, P.O. Box 2633            (973) 267-5882
LAWYER REFERRAL                                 New Brunswick, NJ 08903-2633                 LEGAL SERVICES
(609) 463-0313                                  LAWYER REFERRAL                              (973) 383-7400
LEGAL SERVICES                                  (732) 828-0053
(609) 465-3001                                  LEGAL SERVICES                               UNION COUNTY:
                                                (732) 249-7600                               Deputy Clerk of the Superior Court
CUMBERLAND COUNTY:                                                                           First Floor, Court House
Deputy Clerk of the Superior Court              MONMOUTH COUNTY:                             2 Broad Street
Civil Case Management Office                    Deputy Clerk of the Superior Court           Elizabeth, NJ 07207-6073
60 West Broad Street, P.O. Box 10               Court House                                  LAWYER REFERRAL
Bridgeton, NJ 08302                             P.O. Box 1269                                (908) 353-4715
LAWYER REFERRAL                                 Freehold, NJ 07728-1269                      LEGAL SERVICES
(856) 696-5550                                  LAWYER REFERRAL                              (908) 354-4340
LEGAL SERVICES                                  (732) 431-5544
(856) 691-0494                                  LEGAL SERVICES                               WARREN COUNTY:
                                                (732) 866-0020                               Deputy Clerk of the Superior Court
ESSEX COUNTY:                                                                                Civil Division Office, Court House
Deputy Clerk of the Superior Court              MORRIS COUNTY:                               413 Second Street
Civil Customer Service                          Morris County Courthouse                     Belvidere, NJ 07823-1500
Hall of Records, Room 201                       Civil Division                               LAWYER REFERRAL
465 Dr. Martin Luther King Jr. Blvd.            Washington and Court Streets, P.O. Box 910   (973) 267-5882
Newark, NJ 07102                                Moi-ristown, NJ 07960-0910                   LEGAL SERVICES
LAWYER REFERRAL                                 LAWYER REFERRAL                              (908) 475-2010
(973) 622-6204                                  (973) 267-5882
LEGAL SERVICES                                  LEGAL SERVICES                               Legal Services of New Jersey statewide toll
(973) 624-4500                                  (973) 285-6911                               free hotline 1-888-LSNJ-LAW (576-5529)

31 - Summons - Law or Chancery Divisions                      Powered by                     Printed by ALL-STATE LEGAL®
Superior Court - Appendix XII-A - CN 10153
Rev. 11/10 PlO/12
                                                              HDTdoCS                        A Division of ALL-STATE International, Inc.
                                                                                             www.aslegal.com 800.222.0510      Page 2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 14 of 38 PageID: 14



      PATTI & PATTI, LLC
      Jeffrey M. Patti, Esq. (#050201998)
      255 Woodport Road
      Sparta, New Jersey 07871
      (973) 729-5040
      Attorney for Plaintiffs


      ROGER C. GATES,                                      SUPERIOR COURT OF NEW JERSEY
                                                           LAW DIVISION: PASSAIC COUNTY

                     Plaintiff,                            DOCKET NO.: PAS-L-

                                                           Civil Action
                     V.


      DEMATIC CORPORATION and                              COMPLAINT FOR
      COUNTY OF PASSAIC,                                   DECLARATORY JUDGMENT


                     Defendants.


             Plaintiff Roger C. Gates, residing in the County of Sussex, State of New Jersey,

      complaining of the Defendants herein alleges as follows:

                                         PROCEDURAL HISTORY

             1.      On April 14, 2016, Plaintiff Roger Gates was in a near-fatal motorcycle accident

      on Oak Ridge Road (commonly known as County Route 699) in the Township of West Milford,

      County of Passaic, New Jersey.

             2.      As the matter was related to a public entity, the County of Passaic, the Plaintiff

      pursued a civil case pursuant to the provisions of N.J.S.A. 59:8-4 (“Title 59”), initiating same by

      way of service of a Notice of Claim in the prescribed form upon Defendant County of Passaic

      which notices were served by personal hand delivery on July 13, 2016.
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 15 of 38 PageID: 15



             3.      Plaintiff commenced a timely civil suit against the County of Passaic as permitted

      under Title 59, alleging improper road maintenance and repair, in the Superior Court of New

      Jersey, Passaic Vicinage. (Docket No.: PAS-L-2925-17)

             4.     The matter ultimately began trial in Passaic County on or about January 6, 2020.

             5.     On January 31, 2020, a jury reached a verdict in favor of Plaintiff in the amount

      of $2,645,000.00.     Exhibit A.

             6.     On the date of loss, Plaintiff was an employee of Defendant Dematic Corporation

      and was a participant in the Dematic Corporation (“Dematic”) Salaried Employees Health and

      Welfare Plan (“the Plan”).

             7.     As a result of his injuries. Plaintiff Roger Gates received significant medical

      treatment, largely paid for by the Plan through the Plan administrator Blue Cross Blue Shield of

      Michigan (“BCBSM”).

             8.     Defendant Dematic, by and through its administrator BCBSM, asserted their

      potential right to subrogation and/or reimbursement during discovery as to payments made

      related to Plaintiffs medical treatment resulting from the subject motorcycle accident.      See

      Exhibit B.

             9.     On March 17, 2020, the Court entered an Order for Judgment which determined

      the subject lien would not be included on the Order of Judgment as the validity of the lien

      (specifically whether it fell under the provisions of the Employee Retirement Income Security

      Act of 1974 or “ERISA”, i.e., fully self-funded) needed to be separately adjudicated.        See

      Exhibit C.




                                                     2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 16 of 38 PageID: 16



                 10.   Plaintiff filed a motion to amend or alter judgment and on April 24, 2020, the trial

      court denied the motion again stating the validity of the lien needed to be adjudicated separately.

      See order denying reconsideration motion dated June 24, 2020 annexed hereto as Exhibit D.

                 11.   Health insurance plans that are covered under ERISA (specifically self-funded

      plans) are entitled to reimbursement; Plaintiff contends that if the subject lien falls under ERISA,

      Defendant Passaic County would be responsible for paying the lien as the jury verdict indicates

      that they are liable for Plaintiff damages. The trial court has agreed with Plaintiffs position in

      his decisions.

                 12.   Plaintiff subsequently brought a motion before the trial court requesting post-

      judgment relief allowing for the filing of a first amended complaint, wherein Dematic would be

      added as a Defendant seeking a declaration of rights of the respective parties under the Plan.

      Said motion was denied on May 22, 2020. See Exhibit E.

                 13.   The May 22, 2020 Order indicated that the issue of the subject lien must be

      adjudicated but a different forum was required. Exhibit E.

                 14.   Plaintiff seek a declaration of rights of the respective parties, himself as employee

      and Dematic, the Plan holder to determine whether the subject lien is truly self-funded and

      therefore, is protected by the provisions of ERISA and is due reimbursement from the County of

      Passaic.

                 15.   Passaic County is named herein as a party in interest as they would be responsible

      to pay the lien amount of $756,180.80 to Dematic.




                                                         3
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 17 of 38 PageID: 17



                                                FIRST COUNT

              15.     Defendant Dematic, by and through its administrator BCBSM, alleges that they

      hold an enforceable lien against Plaintiffs recovery in the amount of $756,180.80 as they

      identified the policy as being protected by the Employee Retirement Income Security Act of

      1974 (ERISA).

              16.     Defendant Dematic, by and through its administrator BCBSM, has identified their

      lien in the amount of $756,180.80. Pursuant to the Court Order of May 22, 2020, said lien

      accrued on or about January 31, 2020, at which time a jury reached a verdict in Plaintiffs favor.

      Exhibit E.

              17.     Based on the outcome of the jury and the possible lien accrual on or about

      January 31, 2020, the County of Passaic is a party of interest in this matter as they are ultimately

      the party responsible for paying the lien and are thus joined in this matter.

              18.     By reason of the foregoing, a Declaratory Judgment is both necessary and proper

      in order to set forth and determine the rights, obligations and liabilities that exist between the

      parties in connection with the aforementioned Plan; a declaratory judgment is specifically

      necessary to determine whether the subject Plan is within its rights to recover its purported lien.

             WHEREFORE, the Plaintiffs demand a declaration of the respective rights of the parties

      under the Plan and for the court to enter judgment accordingly.

                                    TRIAL ATTORNEY DESIGNATION

             Jeffrey M. Patti, Esq. is hereby designated as trial counsel for the Plaintiffs.

                              CERTIFICATION PURSUANT TO RULE 4:5-1

             Pursuant to Rule 4:5-1, the undersigned certifies that to the best of his knowledge, the

      within matters in controversy are not the subject of any other action pending in any other Court


                                                        4
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 18 of 38 PageID: 18



      or of a pending arbitration proceeding nor is any action or arbitration proceeding contemplated

      nor are other parties required to be joined in this action.



                                                             PATTI & PATTI, LLC
                                                             Attorneys for Plaintiff


      Dated: June 8, 2020                            By;     /s/JEFFREYM. PATTI




                                                         5
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 19 of 38 PageID: 19




                               EXHIBIT A
 Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 20 of 38 PageID: 20

                                               VERDICT SHEET

                                         Gates V. County of Passaic

                                               PAS-L-2925-17

                           AS TO DANGEROUS CONDITION & PROXIMATE CAUSE

1.       Did the condition of the roadway constitute a dangerous condition?
                      /
                 Yes           No                                       Vote Count

                 If your answer is Yes, proceed to the next question.

                 If your answer in No, cease your deliberations.



2.       Was the dangerous condition a proximate cause of plaintiffs injuries?
                     /
                Yes         No                                           Vote Count

                 If your answer is Yes, proceed to the next question.

                 If your answer in No, cease your deliberations.



.3.      Did the dangerous condition create a foreseeable risk of the kind of injury that plaintiff
 suffered?
                      /
                 Yes         No                                           Vote Count         C?

                 If your answer is Yes, proceed to the next question.

                 If your answer in No, cease your deliberations.



4.      Did the defendant County of Passaic have actual or constructive notice of the dangerous
condition in enough tin^o have corrected it before the crash?

                Yes           No                                           Vote Count ^       ^

                 If your answer is Yes, proceed to the next question.

                 If your answer in No, cease your deliberations.



5.      Were the measures taken by the defendant County of Passaic in response to the dangerous
condition palpably unre^onable?

                Yes           No                                           Vote Count      ~^

                If your answer is Yes, proceed to the next question.

                If your answer in No, cease your deliberations.


                                                Page 1 of 3
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 21 of 38 PageID: 21

                                    AS TO COMPARITIVE NEGLIGENCE



8.     Was plaintiff Roger Gates negligent in the operation of his motorcycle on the date of the crash?

               Yes           No    ^                                              Vote Count ^        ^

                If your answer to this question is Yes, proceed to question 9.

                If your answer to this question is no, skip question 9 and proceed to question 11.



9.     Was plaintiff Roger Gates' negligence a proximate cause of his injuries?

               Yes           No                                                   Vote Count

               If your answer to this question is Yes, proceed to question 10.

               If your answer to this question is no, skip question 10 and proceed to question 11.



10.    A.   What percentage of negligence do you attribute to

       the defendant Passaic County in this case?                                              %



       B.   What percentage of negligence to you attribute to

       the Plaintiff Roger Gates in this case?                                                 %


                                                   if.if.it.
                                                               Total negligence must add up to 100%

                                                                                  Vote Count



// your answer to question UlOB indicates that more than 50% of the negligence is attributable
to Roger Gates, please enter the percentages, record the vote count and cease your
deliberations. If, on the other hand, you answered itlOB as 50% or less, move on to answer
Question 11 which deals with damages




                                                 Page 2 of 3
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 22 of 38 PageID: 22

                                            AS TO DAMAGES



11.     What sum of money will fairly and reasonably compensate the Plaintiff Roger Gates for damages
he sustained as a proximate result of the accident/incident?

        A.      Physical Pain, Mental Suffering, Disability, Impairment
                                                                                                         9.
                and Loss of Enjoyment of Life?                             $ 6 90,000            no
        B.      Loss of past and future wages

        C.      Unpaid past medical expenses

        D.      Cost health insurance                                      $ 'Xyo,ooo
        E.      Cost of lifetime care                                      $ 9^(0/000
                                                          TOTAL



                                                                           Vote Count 5^



12.      What sum of money will fairly arid reasonably compensate the plaintiff Lorraine Gates for the
loss of her spouse's services, society and consortium that she sustained as a proximate result of the
crash?

                                                          TOTAL            $   r?


                                                                           Vote Count




                                                         Jury Foreperson




                                                Page 3 of 3
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 23 of 38 PageID: 23




                               EXHIBIT B
    Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 24 of 38 PageID: 24
3/2/2018 8:35:19 AM                                 Hackworth, Laura L.                BCBSM                    Page 2


                                Blue Cross                                             Office of the General Counsel
                                Blue Shield                                            Subrogation Department
                                of Michigan
                                                                                       232 S. Capitol Ave., L09A
                                                                                       Lansing, Michigan 48933-1B04
            A nonprofit corporation and independent Iktenseo                           (517) 326^668
            of the Blue Cross and Blue Shield Association                              FAX No. (877) 257-2012
                                                                                       E-mail;
       March 02, 2018                                                                  JLeaming@bcbsm.com



      9737294367@send.fax

      Jeffrey Patti
      Patti & Patti
      255 Woodport Road
      Sparta, NJ 07871

      Re:          Our Member/File #; Roger C Gates,
                   Your File/Claim #:

      Dear Jeffrey Patti;
      Please be advised tliat Blue Cross Blue Shield of Micliigan is seeking reimbursement for medical
      expenses it has paid in connection with the above-referenced claim. We have prepared a Paid Claims
      Detail showing that BCBSM has paid out to date the sum of 5756,180.80 on behalf of Roger C Gates as a
      result of the injury that incurred on 04/14/2016. I am seeking reimbursement of this amount on behalf of
      BCBSM, In addition, dp not attempt to settle this claim with die insured before you contact this office.

      If your medical policy limit has been exhausted, please provide a copy of the medical exhaust letter
      and a copy of your detailed payment ledger alons with any dedactible information this customer mav
      have under their policy. If you are unable to provide a copy of your detailed payment ledger, please
      cross reference the BCBSM payment ledger attached and note which claims are duplicates, paid by
      3'ou and BCBSM, so that BCBSM can request reimbursement from the providers. Please note
      BCBSM is not a provider and cannot accept reduced payment amounts. The amounts that appear
      on the attached Paid Claims Detail are the amounts that BCBSM has paid for these services.

      Please issue a reimbursement draft payable to "Blue Cross Blue Shield of Michigan," and forward it to me
      at 232 S. Capitol Ave., L09A, Lansing, MI, 48933-1504, Our Tax ID number is XX-XXXXXXX.

      Thank you for your cooperation. Should you have any questions, feel free to contact me.

      Very tmly yours,




      Jordan G. Learning
      Assi^nt General Counsel
      Blue Cross Blue Shield of Michigan

      cc:         Roger C Gates

      Please be sure to visit our Subrogation website at www.bcbsm.com/subrogation.




                                                                          Plaintiff subro and boardable meds09413
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 25 of 38 PageID: 25




                               EXHIBIT C
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 26 of 38 PageID: 26



      PATTI & PATTI, LLC
      Jeffrey M. Patti, Esq. (#050201998)
      255 Woodport Road
      Sparta, New Jersey 07871
      (973) 729-5040
      Attorney for Plaintiffs


      ROGER C. GATES and LORRAINE                            SUPERIOR COURT OF NEW JERSEY
      GATES, his wife                                        LAW DIVISION: PASSAIC COUNTY

                     Plaintiffs,                             DOCKET NO.: PAS-L-2925-17

                                                             Civil Action
                     V.
                                                             ORDER FOR JUDGMENT
      COUNTY OF PASSAIC, John Doe 1-10,
      and Corporation A-Z,


                     Defendants.


             This matter having come before the Honorable Frank Covello, J.S.C. and a jury.

      commencing Monday January 6, 2020, and concluding on Friday January 31, 2020, and the jury

      having returned a verdict on Friday January 31, 2020, in favor of the Plaintiffs and against the

      Defendant in the amount of $2,645,000.00 (two-million six-hundred forty-five thousand dollars).

      and for good cause shown;

             It is on this   17th      day of        March          2020;

             ORDERED that Judgment and the same is hereby entered in favor of Plaintiff, Roger

      Gates, and against Defendant, County of Passaic, in the amount of $2,366,000.00 (two-million

     three hundred sixty-six thousand dollars); and it is further
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 27 of 38 PageID: 27



              ORDERED that the total amount of the Judgment entered in favor of Plaintiff, Roger

      Gates, and against Defendant, County of Passaic, be and is hereby


                   $2,366,000.00 (two-million three hundred sixty-six thousand dollars)


              ORDERED that the foregoing and same be entered on the docket; and it is further

              ORDERED that a copy of this order be served upon all parties within            7      days of

      the date of entry.



                                                               /s/ Frank Covello
                                                             FRANK COVELLO, J.S.C.

       Plaintiff asserts that the sum of $756,180.80 must be added to the judgment because of a lien
       claim of Blue Cross Blue Shield for past medical expense payments. The allegation is that
       reimbursement of the past medical bills is appropriate because Blue Cross Blue Shield holds an
       ERISA lien and that lien under federal law preempts the New Jersey Collateral Source rule.
       Plaintiff has provided documents to support the lien and submitted arguments on behalf of Blue
       Cross Blue Shield. However, Blue Cross Blue Shield of Michigan is not a party to this action,
       and Defendant County of Passaic has raised valid arguments to dispute the validity of the lien.
       There is insufficient evidence before the court to determine the validity of the lien. For that
       reason the lien amount will not be added to the judgment. However, the right to assert the claim
       against the County of Passaic shall not be foreclosed by the entry of this judgment. At the
       point that a claim is asserted against plaintiff, in the appropriate forum, to enforce the lien, the
       County may be joined as a party, and the right to payment of the lien may be fully litigated by
       all necessary parties.

       As to the claim for past medical bills that were not reimbursed by Blue Cross Blue Shield, and
       therefore were not part of the lien, the jury award is reduced from $465,000 to $186,000. The
       testimony at trial as to the total amount of bills, as well as the usual, customary and reasonable
       charges came from plaintiffs life care planner, Valerie Parisi. There was no other evidence of
       this. Plaintiff appropriately cites to the jury charge, which reads: "The amount of
       payment [for medical expenses] is the fair and reasonable value of such medical expenses."
       Plaintiff argues, however, that the jurors are not bound by the testimony of an expert and that
       "we can assume the jury followed the jury instruction and rejected Ms. Parisi's opinion as to
       usual and customary amount..." While a jury is permitted to disregard the testimony of an
       expert witness, to do so where there is no other evidence on the subject, requires that the jury
       speculate on this issue in the absence of any other guideline whatsoever. The award must be
       the fair and reasonable charges, and the evidence of such supports an award of $186,000. Any
       other result is unreasonable.
                                                        I
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 28 of 38 PageID: 28




                               EXHIBIT D
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 29 of 38 PageID: 29



      PATTI & PATTI, LLC
      Jeffrey M, Patti, Esq. (#050201998)
      255 Woodport Road
      Sparta, New Jersey 07871
      (973) 729-5040
      Attorney for Plaintiffs


      ROGER C. GATES and LORRAINE                          SUPERIOR COURT OF NEW JERSEY
      GATES, his wife                                      LAW DIVISION: PASSAIC COUNTY

                      Plaintiffs,                          DOCKET NO.: PAS-L-2925-17

                                                           Civil Action
                      V.
                                                           ORDER
      COUNTY OF PASSAIC, John Doe I-IO,
      and Corporation A-Z,


                      Defendants.


           This matter having come before the Court on behalf of Plaintiffs by their attorneys,

      Patti & Patti, LLC for a motion to alter or amend the Order of Judgment entered March 17,

      2020 pursuant to ^ 4:49-2 and on notice to attorneys for Defendants; and the Court having

      considered the papers of the parties submitted in this matter, and for good cause shown;

              IT IS on this     24th   day of      April        ,2020;

              ORDERED that the Order of Judgment entered March 17, 2020 provide that the total

      amount of tho Judgment-entered in-favor of-the Plain^f9-is-$-3-,40l7l'80.80, which rofloots:
                                              ^^j^^^b^B^-the-omount-'of $756,180.80; and
                      At      Inclusion of tho

                      Bt      Modification of tho amount of unpaid mcdioftl--expon9G9 to the amount
                              awarded by the jury,-$465,Q00tGG-

      and it is further




                                                       1
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 30 of 38 PageID: 30



               ORDERED that a true copy of this Order shall be served upon all counsel of record

      within       7      days of the date hereof




                                                            /s/ Frank Covello
                                                          HON. FRANK COVELLO , J.S.C.
      Opposed X

      Unopposed




                               FOR THE REASONS SET FORTH ON
                              THE RECORD AT ORAL ARGUMENT




                                                      2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 31 of 38 PageID: 31




                               EXHIBIT E
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 32 of 38 PageID: 32



      PATTI & PATTI, LLC
      Jeffrey M. Patti, Esq. (#050201998)
      255 Woodport Road
      Sparta, New Jersey 07871
      (973) 729-5040
      Attorney for Plaintiffs


      ROGER C. GATES and LORRAINE                               SUPERIOR COURT OF NEW JERSEY
      GATES, his wife                                           LAW DIVISION: PASSAIC COUNTY

                      Plaintiffs,                               DOCKET NO.; PAS-L-2925-17

                                                                Civil Action
                      V.
                                                                ORDER
      COUNTY OF PASSAIC, John Doe 1-10,
      and Corporation A-Z,


                      Defendants.




           This matter having come before the Court on behalf of Plaintiffs by their attorneys.

      Patti & Patti, LLC on a motion for post-judgment relief pursuant to R. 4:50-1(1) seeking

      leave to file an amended complaint seeking a declaration of rights; and the Court having

      considered the papers of the parties submitted in this matter, and for good cause shown;

              IT IS on this         22nci   day of        May      ., 2020;

              ORDERED that Plaintiffs ore horoby-pomiittcd to file an amended complaint naming
                                                                                            V

      Domatic, Coi~p. Q9      q   dofondont'90oking- a-deoIaF          ghts under tho Domatio Corporation

      Salaried Employooa-Hoalth-and Welfare                                    days of tho date of ontr>' of-this

      order; and-it-further




                                                           1
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 33 of 38 PageID: 33



               ORDERED that a true copy of this Order shall be served upon all counsel of record

      within       7      days of the date hereof




                                                             /s/ Frank Covello
                                                          HON. FRANK COVELLO , J.S.C.
      Opposed X

      Unopposed



        This court recognizes that the issue of the ERISA lien must be adjudicated.
        However, this case is not the proper forum to adjudicate that claim. The
        court agrees that the cause of action to enforce the lien did not accrue until
        the final judgment was entered. Plaintiff can now litigate that issue in
        whatever forum the plaintiff deems appropriate.




                            FOR THE REASONS SET FORTH ON
                            THE RECORD AT ORAL ARGUMENT




                                                      2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 34 of 38 PageID: 34




                        Civil Case Information Statement
i' Case Details:'PASSAIC | CivirPart Docket# L-001696-20 '

Case Caption: GATES ROGER VS DEMATiC                             Case Type: OTHER INSURANCE CLAIM (INCLUDING
CORPORATiON                                                      DECLARATORY JUDGMENT ACTIONS)
Case Initiation Date: 06/08/2020                                 Document Type: Complaint
Attorney Name: JEFFREY MiCHAEL PATTi                             Jury Demand: NONE
Firm Name: PATTI & PATTI LLC                                     Is this a professional malpractice case? NO
Address: 255 WOODPORT ROAD                                       Related cases pending: NO
SPARTA NJ 07871                                                  If yes, list docket numbers:    j

Phone: 9737295040                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Gates, Roger, C                       transaction or occurrence)? NO
Name of Defendant's Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: Roger C Gates? NO




      THE INFORINIATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE                                                 I
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language;


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

                                                                                                                             J
 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 06/08/2020                                                                                /s/ JEFFREY MICHAEL PATTI
 Dated                                                                                                        Signed
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 35 of 38 PageID: 35




           EXHIBIT 2 TO
        NOTICE OF REMOVAL

            State Court Notice of Removal
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 36 of 38 PageID: 36




               IN THE SUPERIOR COURT OF NEW JERSEY
                   PASSAIC COUNTY, LAW DIVISION

ROGER C. GATES,                        )
                                       )
      Plaintiff,                       )
                                       )
                                       )
                                       )
v.                                     ) Civil Action No. PAS-L-1696-20
                                       )
DEMATIC CORPORATION and                )
COUNTY OF PASSAIC,                     )
                                       )
      Defendants.                      )

                           NOTICE OF REMOVAL

      Defendant, Dematic Corporation (“Dematic”), gives notice that it has filed a

Notice of Removal in federal court. Dematic would show to the Court that by the

filing of the Notice of Removal—a time-stamped copy of which is attached hereto

as Exhibit “1”—in the United States District Court for the District of New Jersey,

this case has been removed from this Court to said District Court pursuant to 28

U.S.C. §§ 1331 and 1441, et seq.
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 37 of 38 PageID: 37




Dated: ________________

                                    Respectfully submitted,

                                    POST & SCHELL, P.C.


                                    s/ Bryan M. Shay
                                    Bryan Shay, Esq. (NJ 033382007)
                                    Four Penn Center
                                    1600 John F. Kennedy Blvd. – 13th Floor
                                    Philadelphia, PA 19103
                                    Telephone: (215) 587-1182
                                    Facsimile: (215) 320-4762
                                    E-Mail: bshay@postschell.com




                                      2
Case 2:20-cv-08475-KSH-CLW Document 1 Filed 07/08/20 Page 38 of 38 PageID: 38




                         CERTIFICATE OF SERVICE

      I hereby certify that on _________________, a true and exact copy of the
foregoing was served via U.S. mail, postage prepaid, upon the following:

Jeffrey M. Patti, Esq.
Patti & Patti, LLC
255 Woodport Road
Sparta, NJ 07871

                                     POST & SCHELL, P.C.

                                      s/ Bryan M. Shay
                                      Bryan Shay, Esq. (NJ 033382007)
                                      Four Penn Center
                                      1600 John F. Kennedy Blvd. – 13th Floor
                                      Philadelphia, PA 19103
                                      Telephone: (215) 587-1182
                                      Facsimile: (215) 320-4762
                                      E-Mail: bshay@postschell.com
